ORDER

Frances T. Woods moves for reconsideration of the court’s August 29, 2002 order dismissing her petition for review for failure to pay the filing fee, file a Fed. Cir. R. 15(c) statement concerning discrimination, or file a brief. Woods moves for an extension of time, until October 24, 2002, to file her brief. The motions are unopposed.
The fee has been paid and the Rule 15(c) statement has been received.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted; the mandate is recalled; and the petition is reinstated.
(2) The motion for an extension is granted.